MILLS, Judge.
Coca-Cola, a self-insured employer, appeals a workers’ compensation order finding it responsible for Isenhour’s attorney’s fee. We affirm.
It is clear that without the services of his attorney Isenhour would have been considered 25% permanently partially disabled. Due to his attorney’s efforts, Isenhour received additional treatment, additional temporary total disability, and is classified as permanently totally disabled. A fee is clearly due, Section 440.34, Florida Statutes (1975).
The amount was properly based on the criteria set forth in Lee Engineering v. Fellows, 209 So.2d 454 (Fla.1965).
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.